DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 4/29/2022.
Claims 1, 8, 14, 18, 24, 28, 30, 32, 34, 41, 47, 51, and 57-58 have been amended.
Claims 9, 19, and 42 have been cancelled.
No new claims have been added.
Claims 1-8, 10-18, 20-41, and 43-58 remain pending in the application.
Response to Arguments
Applicant’s arguments, see pages 16-17, filed 4/29/2022, with respect to the Double Patenting rejections of claims 1-8, 10-18, 20-41, and 43-58, the 35 U.S.C. 101 rejections of claims 57-58, and the 35 U.S.C. 112 rejections of claims 1-8, 10-18, 20-41, and 43-58 have been fully considered and are persuasive in light of Applicant’s amendments to the claims. The Double Patenting rejections of claims 1-8, 10-18, 20-41, and 43-58, the 35 U.S.C. 101 rejections of claims 57-58, and the 35 U.S.C. 112 rejections of claims 1-8, 10-18, 20-41, and 43-58 have been withdrawn. 
Applicant's other arguments filed 4/29/2022 have been fully considered but they are not persuasive. 	Regarding claims 1, 14, 24, 30, 34, 47, 57, and 58, Applicant argues that Choi does not teach “communicating with a second node based on the semi-static resource allocation, wherein the one or more resource conditions indicate whether the allocated resources are conditional or unconditional for communicating with the second node.”	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. As can be seen in at least Fig. 4 of Choi and its corresponding description, the IAB node 402 may communicate with IAB node 403 using allocated resources and the allocated multiplexing technique (Choi; Figs. 3-5; [0010], [0059], [0068]). At least Figs. 3, 5, and 6 also depict communication between an IAB node (e.g., IAB node 302, 502, or #1) and another node that may be broadly reasonably interpreted as a second node (e.g., IAB node 303, 503, or #2) (Choi; Figs. 3-6; [0010], [0059], [0068]). The IAB node may thus be broadly reasonably interpreted as communicating with a second node based on a semi-static resource allocation. As is described for instance in at least paragraph [0079] of Choi, “soft” resources may or may not be available to the MT (i.e., such resources are conditional) and “hard” resources are always used between the DU and the MT (i.e., such resources are unconditional) (Choi; Figs. 3-6; [0079], [0090]-[0094]). Without more specificity in the claims regarding what conditional and unconditional resources entail, such “soft” resources that may or may not be available may be broadly reasonably interpreted as conditional resources (i.e., such resources are conditionally available depending on their availability) and such “hard” resources that are always used may be broadly reasonably interpreted as unconditional resources (i.e., such resources are unconditionally available). The one or more conditions associated with the allocation of soft and hard resources and the associated conditions may thus be broadly reasonably interpreted as indicating whether the allocated resources are conditional or unconditional for communicating with the second node. Choi may thus be broadly reasonably interpreted as teaching “communicating with a second node based on the semi-static resource allocation, wherein the one or more resource conditions indicate whether the allocated resources are conditional or unconditional for communicating with the second node.” If Applicant intends for such conditional and unconditional resources to be more specific, the Examiner recommends that Applicant amend the claims to further define such resources.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 52 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 52 recites “the one or more resource conditions indicate whether the allocated resources are conditional or unconditional for the communication of the first node with the second node.” However, as is also discussed in Applicant’s arguments/remarks filed on 4/29/2022, the independent claims were amended to incorporate these claim limitations and thus independent claim 47 from which claim 52 depends recites the identical language “the one or more resource conditions indicate whether the allocated resources are conditional or unconditional for the communication of the first node with the second node” recited in claim 52. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, 10-12, 14-18, 20-22, 24, 28, 30-32, 34-35, 40-41, 43-45, 47-55, and 57-58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2020/0146025, Choi hereinafter, provided by Applicant).	Regarding claims 1, 24, 34, and 57, Choi teaches a method, a non-transitory computer-readable medium storing computer executable code (The functionality of the IAB node may be implemented using a processor that executes instructions stored in memory; Choi; Figs. 3-5 and 9; [0033], [0113]-[0116]), and an apparatus for wireless communication, the apparatus being a first node (An IAB node (such as at least IAB node 302, 402, or 502 depicted in at least Figs. 3-5 respectively); Choi; Figs. 3-5 and 9; [0010], [0113]-[0116]), comprising: 	a memory (The functionality of the IAB node may be implemented using a processor; Choi; Figs. 3-5 and 9; [0033], [0113]-[0116]); and 	at least one processor coupled to the memory (The functionality of the IAB node may be implemented using a processor that executes instructions stored in memory, and such a memory may be broadly reasonably interpreted as being coupled to the processor. The Examiner would also like to note that such a processor and memory may also be broadly reasonably interpreted as the corresponding structure for all of the means plus function limitations recited in independent claim 24; Choi; Figs. 3-5 and 9; [0033], [0113]-[0116]) and configured to: 		transmit a report to a central unit (CU), wherein the report includes at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node (As can be seen in at least paragraph [0059], capability information including an indication of the multiplexing technique of the IAB node (i.e., at least one multiplexing capability of the first node) may be transmitted from the IAB node to the base station. As can be seen in at least paragraph [0010], the base station may include a central unit (CU). The IAB node may thus be broadly reasonably interpreted as transmitting a report to a central unit (CU), wherein the report includes at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node; Choi; Figs. 3-5; [0010], [0059]); 		receive a semi-static resource allocation from the CU, based on at least the report (As can be seen in at least paragraph [0010], an IAB node may receive a message allocating at least one resource to be used by the IAB node from a base station that may include a CU. As can be seen in at least paragraph [0059], resources may be allocated based on the multiplexing capability received from the IAB node. The IAB node may thus be broadly reasonably interpreted as receiving a semi-static resource allocation from the CU based on at least the report that includes at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node; Choi; Figs. 3-5; [0010], [0059]), and one or more resource conditions for using allocated resources of the semi-static resource allocation (As can be seen in at least Fig. 6 and its corresponding description, the DU of IAB node #1 may be allocated with a specific time resource as a soft type from the CU or with a specific time resource as a hard type from the CU along with instructions to use such resources explicitly or implicitly based on whether certain conditions are satisfied. As is also described for instance in at least paragraph [0079], “soft” resources may or may not be available to the MT (i.e., such resources are conditional) and “hard” resources are always used between the DU and the MT (i.e., such resources are unconditional). Such instructions regarding such resource conditions may be broadly reasonably interpreted as one or more resource conditions for using allocated resources of the semi-static resource allocation. The IAB node may thus be broadly reasonably interpreted as receiving, from the CU, one or more resource conditions for using allocated resources of the semi-static resource allocation; Choi; Figs. 3-6; [0079], [0090]-[0094]); and 		communicate with a second node based on the semi-static resource allocation (As can be seen in at least Fig. 4, the IAB node 402 may communicate with IAB node 403 using allocated resources and the allocated multiplexing technique. At least Figs. 3, 5, and 6 also depict communication between an IAB node (e.g., IAB node 302, 502, or #1) and another node that may be broadly reasonably interpreted as a second node (e.g., IAB node 303, 503, or #2). The IAB node may thus be broadly reasonably interpreted as communicating with a second node based on the semi-static resource allocation; Choi; Figs. 3-5; [0010], [0059], [0068]), wherein the one or more resource conditions indicate whether the allocated resources are conditional or unconditional for communicating with the second node (As is described for instance in at least paragraph [0079], “soft” resources may or may not be available to the MT (i.e., such resources are conditional) and “hard” resources are always used between the DU and the MT (i.e., such resources are unconditional). Such “soft” resources that may or may not be available may be broadly reasonably interpreted as conditional resources (i.e., such resources are conditionally available depending on their availability) and such “hard” resources that are always used may be broadly reasonably interpreted as unconditional resources (i.e., such resources are unconditionally available). The one or more conditions associated with the allocation of soft and hard resources and the associated conditions may thus be broadly reasonably interpreted as indicating whether the allocated resources are conditional or unconditional for communicating with the second node; Choi; Figs. 3-6; [0079], [0090]-[0094]);		wherein the at least one multiplexing capability is with respect to one or more transmission direction combinations of the first node (As can be seen in at least paragraphs [0045]-[0046] and Fig. 5, the multiplexing technique may be with respect to transmission in the uplink direction (uplink data from the MT of the IAB node to the DU of the parent IAB node) or the downlink direction (downlink data from the DU of the IAB node to the MT of the child IAB node). The at least one multiplexing capability may thus be broadly reasonably interpreted as being with respect to one or more transmission direction combinations of the first node; Choi; Figs. 3-5; [0010], [0045]-[0046], [0059], [0079]).	Regarding claims 2 and 35, Choi teaches the limitations of claims 1 and 34 respectively.	Choi further teaches the first node includes a mobile terminal (MT) and a distributed unit (DU) (As can be seen for instance in at least Fig. 5, the IAB node may include a MT and a DU; Choi; Figs. 3-5; [0010], [0078]-[0079]), and wherein the one or more transmission direction combinations comprise at least one of MT transmission and DU transmission, MT transmission and DU reception, MT reception and DU transmission, or MT reception and DU reception (As can be seen in at least Fig. 5, one or more transmission direction combinations comprise at least one of MT transmission and DU transmission, MT transmission and DU reception, MT reception and DU transmission, or MT reception and DU reception; Choi; Figs. 3-5; [0010], [0078]-[0079]).	Regarding claims 7 and 40, Choi teaches the limitations of claims 1 and 34 respectively.	Choi further teaches the at least one multiplexing capability condition comprises at least one of: 	one or more beams to be used for SDM; or 	a link budget of the first node (The Examiner would like to note that the independent claims require that the report include at least one multiplexing capability of the first node or at least one multiplexing capability condition for the at least one multiplexing capability of the first node in the alternative. It is therefore not necessary for the report to include “the at least one multiplexing capability condition” when the report may be broadly reasonably interpreted as including “at least one multiplexing capability of the first node.” Because the multiplexing technique of the IAB node may be broadly reasonably interpreted as at least one multiplexing capability of the first node, it is therefore not necessary for the prior art to teach the claimed elaboration on the at least one multiplexing capability condition. However, the Examiner would like to note that Choi teaches the use of Spatial Division Multiplexing (SDM) with uses beams for transmission. A person having ordinary skill in the art would understand transmission/reception via SDM to be conditioned on beams the IAB node is capable of using for SDM; Choi; Figs. 3-5; [0003]-[0005], [0010], [0045], [0059]).	Regarding claims 8, 28, and 41, Choi teaches the limitations of claims 1, 24, and 34 respectively.	Choi further teaches the communicating with the second node is based on the one or more resource conditions (As can be seen in at least Fig. 6 and its corresponding description, the communication based on the conditions (i.e., the “soft” and “hard” resources) is performed between IAB node #1 and IAB node #2; Choi; Figs. 3-6; [0079], [0090]-[0094]).	Regarding claims 10 and 43, Choi teaches the limitations of claims 8 and 41 respectively.	Choi further teaches the first node is a parent node and the second node is a child node (As can be seen in at least Figs. 3-5 and their corresponding descriptions, the first node (e.g., IAB node 302, 402, or 502) is a parent node and the second node (e.g., IAB node 303, 403, or 503) is a child node; Choi; Figs. 3-5; [0010], [0059], [0090]-[0094]), and wherein the one or more resource conditions identify at least one expected behavior of the parent node with respect to the allocated resources for communicating with the child node (As can be seen in at least Fig. 6 and its corresponding description, the communication based on the conditions is performed between IAB node #1 and IAB node #2. Such conditions controlling communication between both nodes may thus be broadly reasonably interpreted as controlling the “expected behavior” of both nodes with regard to such communication. Such conditions may thus be broadly reasonably interpreted as identifying at least one expected behavior of the parent node with respect to the allocated resources for communicating with the child node; Choi; Figs. 3-6; [0079], [0090]-[0094]).	Regarding claims 11 and 44, Choi teaches the limitations of claims 10 and 43 respectively.	Choi further teaches the allocated resources comprise one of hard resources or soft resources (As can be seen in at least Fig. 6 and its corresponding description, the allocated resources comprise one of hard resources or soft resources; Choi; Figs. 3-6; [0079], [0090]-[0094]).	Regarding claims 12 and 45, Choi teaches the limitations of claims 8 and 41 respectively.	Choi further teaches the first node is a child node and the second node is a parent node (As can be seen in at least Figs. 3-5 and their corresponding descriptions, the first node (e.g., IAB node 302, 402, or 502) is a parent node and the second node (e.g., IAB node 303, 403, or 503) is a child node; Choi; Figs. 3-5; [0010], [0059], [0090]-[0094]), and wherein the one or more resource conditions identify at least one expected behavior of the child node with respect to the allocated resources for communicating with the parent node (As can be seen in at least Fig. 6 and its corresponding description, the communication based on the conditions is performed between IAB node #1 and IAB node #2. Such conditions controlling communication between both nodes may thus be broadly reasonably interpreted as controlling the “expected behavior” of both nodes with regard to such communication. Such conditions may thus be broadly reasonably interpreted as identifying at least one expected behavior of the child node with respect to the allocated resources for communicating with the parent node; Choi; Figs. 3-6; [0079], [0090]-[0094]).	Regarding claims 14, 30, 47, and 58, Choi teaches a method, computer-readable medium storing computer executable code (The functionality of the base station including the CU may be implemented using a processor that executes instructions stored in memory; Choi; Figs. 3-5 and 9; [0033], [0110]-[0111]), and an apparatus for wireless communication, the apparatus being a central unit (CU) (A base station including a central unit (CU); Choi; Figs. 3-5 and 8; [0010], [0110]-[0111]), comprising: 	a memory (The functionality of the base station including the CU may be implemented using a processor; Choi; Figs. 3-5 and 8; [0033], [0110]-[0111]); and 	at least one processor coupled to the memory (The functionality of the base station including the CU may be implemented using a processor that executes instructions stored in memory, and such a memory may be broadly reasonably interpreted as being coupled to the processor. The Examiner would also like to note that such a processor and memory may also be broadly reasonably interpreted as the corresponding structure for all of the means plus function limitations recited in independent claim 30; Choi; Figs. 3-5 and 9; [0033], [0110]-[0111]) and configured to: 		receive a report from a first node, wherein the report includes at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node (As can be seen in at least paragraph [0059], capability information including an indication of the multiplexing technique of the IAB node (i.e., at least one multiplexing capability of the first node) may be transmitted from the IAB node to the base station. As can be seen in at least paragraph [0010], the base station may include a central unit (CU). The CU may thus be broadly reasonably interpreted as receiving a report from a first node, wherein the report includes at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node; Choi; Figs. 3-5; [0010], [0059]); and 		transmit to the first node a semi-static resource allocation based on at least the report for communication of the first node with a second node (As can be seen in at least paragraph [0010], an IAB node may receive a message allocating at least one resource to be used by the IAB node from a base station that may include a CU. As can be seen in at least Figs. 3-6, such resources may be used for communication with a second node (e.g., IAB node 303, 403, 503, or #2). As can be seen in at least paragraph [0059], resources may be allocated based on the multiplexing capability received from the IAB node. The CU may thus be broadly reasonably interpreted as transmitting a semi-static resource allocation to the first node based on at least the report that includes at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node for communication of the first node with a second node; Choi; Figs. 3-6; [0010], [0059]); 		transmit, to the first node, one or more resource condition for using allocated resources of the semi-static resource allocation (As can be seen in at least Fig. 6 and its corresponding description, the DU of IAB node #1 may be allocated with a specific time resource as a soft type from the CU or with a specific time resource as a hard type from the CU along with instructions to use such resources explicitly or implicitly based on whether certain conditions are satisfied. As is also described for instance in at least paragraph [0079], “soft” resources may or may not be available to the MT (i.e., such resources are conditional) and “hard” resources are always used between the DU and the MT (i.e., such resources are unconditional). The CU may thus be broadly reasonably interpreted as transmitting, to the IAB node, one or more resource conditions for using allocated resources of the semi-static resource allocation; Choi; Figs. 3-6; [0079], [0090]-[0094]), wherein the one or more resource conditions indicate whether the allocated resources are conditional or unconditional for the communication of the first node with the second node (As can be seen in at least Fig. 6 and its corresponding description, the DU of IAB node #1 may be allocated with a specific time resource as a soft type from the CU or with a specific time resource as a hard type from the CU along with instructions to use such resources explicitly or implicitly based on whether certain conditions are satisfied. As is also described for instance in at least paragraph [0079], “soft” resources may or may not be available to the MT (i.e., such resources are conditional) and “hard” resources are always used between the DU and the MT (i.e., such resources are unconditional). Such “soft” resources that may or may not be available may be broadly reasonably interpreted as conditional resources (i.e., such resources are conditionally available depending on their availability) and such “hard” resources that are always used may be broadly reasonably interpreted as unconditional resources (i.e., such resources are unconditionally available). The one or more conditions associated with the allocation of soft and hard resources and the associated conditions may thus be broadly reasonably interpreted as indicating whether the allocated resources are conditional or unconditional for communicating with the second node; Choi; Figs. 3-6; [0079], [0090]-[0094]); 		wherein the at least one multiplexing capability is with respect to one or more transmission direction combinations of the first node (As can be seen in at least paragraphs [0045]-[0046] and Fig. 5, the multiplexing technique may be with respect to transmission in the uplink direction (uplink data from the MT of the IAB node to the DU of the parent IAB node) or the downlink direction (downlink data from the DU of the IAB node to the MT of the child IAB node). The at least one multiplexing capability may thus be broadly reasonably interpreted as being with respect to one or more transmission direction combinations of the first node; Choi; Figs. 3-5; [0010], [0045]-[0046], [0059], [0079]).	Regarding claims 15 and 48, Choi teaches the limitations of claims 14 and 47 respectively.	Choi further teaches the first node includes a mobile terminal (MT) and a distributed unit (DU) (As can be seen for instance in at least Fig. 5, the IAB node may include a MT and a DU; Choi; Figs. 3-5; [0010], [0078]-[0079]), and wherein the one or more transmission direction combinations comprise at least one of MT transmission and DU transmission, MT transmission and DU reception, MT reception and DU transmission, or MT reception and DU reception (As can be seen in at least Fig. 5, one or more transmission direction combinations comprise at least one of MT transmission and DU transmission, MT transmission and DU reception, MT reception and DU transmission, or MT reception and DU reception; Choi; Figs. 3-5; [0010], [0078]-[0079]).	Regarding claims 16, 31, and 49, Choi teaches the limitations of claims 14, 30, and 47 respectively.	Choi further teaches the at least one processor is further configured to: 	transmit to the second node an indication of the at least one multiplexing capability or the at least one multiplexing capability condition (As can be seen in at least paragraph [0059], higher IAB nodes transmit the multiplexing technique for initial access to lower IAB nodes. The CU may thus be broadly reasonably interpreted as transmitting an indication of the at least one multiplexing capability or the at least one multiplexing capability condition to the second node via the first node; Choi; Figs. 3-6; [0010], [0059]).	Regarding claims 17 and 50, Choi teaches the limitations of claims 14 and 47 respectively.	Choi further teaches the at least one multiplexing capability condition comprises at least one of: 	one or more beams to be used for SDM; or 	a link budget of the first node (The Examiner would like to note that the independent claims require that the report include at least one multiplexing capability of the first node or at least one multiplexing capability condition for the at least one multiplexing capability of the first node in the alternative. It is therefore not necessary for the report to include “the at least one multiplexing capability condition” when the report may be broadly reasonably interpreted as including “at least one multiplexing capability of the first node.” Because the multiplexing technique of the IAB node may be broadly reasonably interpreted as at least one multiplexing capability of the first node, it is therefore not necessary for the prior art to teach the claimed elaboration on the at least one multiplexing capability condition. However, the Examiner would like to note that Choi teaches the use of Spatial Division Multiplexing (SDM) with uses beams for transmission. A person having ordinary skill in the art would understand transmission/reception via SDM to be conditioned on beams the IAB node is capable of using for SDM; Choi; Figs. 3-5; [0003]-[0005], [0010], [0045], [0059]).	Regarding claims 18, 32, and 51, Choi teaches the limitations of claims 14, 30, and 47 respectively.	Choi further teaches wherein the communication of the first node with the second node is based on the one or more resource conditions (As can be seen in at least Fig. 6 and its corresponding description, the communication based on the conditions is performed between IAB node #1 and IAB node #2; Choi; Figs. 3-6; [0079], [0090]-[0094]).	Regarding claims 20 and 53, Choi teaches the limitations of claims 18 and 51 respectively.	Choi further teaches the first node is a parent node and the second node is a child node (As can be seen in at least Figs. 3-5 and their corresponding descriptions, the first node (e.g., IAB node 302, 402, or 502) is a parent node and the second node (e.g., IAB node 303, 403, or 503) is a child node; Choi; Figs. 3-5; [0010], [0059], [0090]-[0094]), and wherein the one or more resource conditions identify at least one expected behavior of the parent node with respect to the allocated resources for communicating with the child node (As can be seen in at least Fig. 6 and its corresponding description, the communication based on the conditions is performed between IAB node #1 and IAB node #2. Such conditions controlling communication between both nodes may thus be broadly reasonably interpreted as controlling the “expected behavior” of both nodes with regard to such communication. Such conditions may thus be broadly reasonably interpreted as identifying at least one expected behavior of the parent node with respect to the allocated resources for communicating with the child node; Choi; Figs. 3-6; [0079], [0090]-[0094]).	Regarding claims 21 and 54, Choi teaches the limitations of claims 20 and 53 respectively.	Choi further teaches the allocated resources comprise one of hard resources or soft resources (As can be seen in at least Fig. 6 and its corresponding description, the allocated resources comprise one of hard resources or soft resources; Choi; Figs. 3-6; [0079], [0090]-[0094]).	Regarding claims 22 and 55, Choi teaches the limitations of claims 18 and 51 respectively.	Choi further teaches the first node is a child node and the second node is a parent node (As can be seen in at least Figs. 3-5 and their corresponding descriptions, the first node (e.g., IAB node 302, 402, or 502) is a parent node and the second node (e.g., IAB node 303, 403, or 503) is a child node; Choi; Figs. 3-5; [0010], [0059], [0090]-[0094]), and wherein the one or more resource conditions identify at least one expected behavior of the child node with respect to the allocated resources for communicating with the parent node (As can be seen in at least Fig. 6 and its corresponding description, the communication based on the conditions is performed between IAB node #1 and IAB node #2. Such conditions controlling communication between both nodes may thus be broadly reasonably interpreted as controlling the “expected behavior” of both nodes with regard to such communication. Such conditions may thus be broadly reasonably interpreted as identifying at least one expected behavior of the child node with respect to the allocated resources for communicating with the parent node; Choi; Figs. 3-6; [0079], [0090]-[0094]).	Regarding claim 52, Choi teaches the limitations of claims 18 and 51 respectively.	Choi further teaches the one or more resource conditions indicate whether the allocated resources are conditional or unconditional for the communication of the first node with the second node (As is described for instance in at least paragraph [0079], “soft” resources may or may not be available to the MT (i.e., such resources are conditional) and “hard” resources are always used between the DU and the MT (i.e., such resources are unconditional). The one or more conditions associated with the allocation of soft and hard resources and the associated conditions may thus be broadly reasonably interpreted as indicating whether the allocated resources are conditional or unconditional for the communication of the first node with the second node; Choi; Figs. 3-6; [0079], [0090]-[0094]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 25, 36, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2020/0146025, Choi hereinafter, provided by Applicant) in view of Novlan et al. (US 2020/0107383, Novlan hereinafter, provided by Applicant).	Regarding claims 3, 25, and 36, Choi teaches the limitations of claims 1, 24, and 34 respectively.	Choi further teaches one or more beams for communicating with the second node (SDM transmission includes the use of beams for transmission. Because transmission may be performed via SDM between the first and second node (as can be seen for instance in at least Figs. 3-6), one or more beams may be broadly reasonably interpreted as being used for communicating with the second node; Choi; Figs. 3-5; [0003], [0010], [0045], [0059]).	However, Choi does not specifically disclose the at least one processor is further configured to: 	perform a local interference measurement of one or more beams for communicating with the second node; and 	wherein the report includes the local interference measurement.	Novlan teaches the at least one processor is further configured to: 	perform a local interference measurement of one or more beams for communicating with the second node (An IAB node may perform radio resource measurement that comprises a beam management measurement for communicating with another IAB node, wherein the measurement may be reported back to the system for beam selection. Such a beam measurement may be broadly reasonably interpreted as a local interference measurement of one or more beams for communicating with the second node; Novlan; Figs. 4 and 10-11; [0080]-[0081]); and 	wherein the report includes the local interference measurement (The IAB node may report the results of the performed measurement (i.e., the local interference measurement) such that the system may perform beam selection; Novlan; Figs. 4 and 10-11; [0080]-[0081]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Novlan with the teachings as in Choi. The motivation for doing so would have been to optimize transmission by selecting optimal transmission beams based on measurements (Novlan; [0080]-[0081]).	Regarding claims 6 and 39, Choi teaches the limitations of claims 3 and 36 respectively.	Choi further teaches the at least one multiplexing capability is for SDM HD (As can be seen in at least paragraph [0045], the IAB node has unidirectional transmission/reception characteristics (i.e., half duplex constraint). The multiplexing technique being used (e.g., SDM) may thus be broadly reasonably interpreted as being for SDM HD; Choi; Figs. 3-5; [0003], [0010], [0045], [0059]), and the one or more beams comprise a plurality of transmission beams of the first node or a plurality of reception beams of the first node (Beams used for SDM transmission between a node such as IAB node 402 and both child node 403 and UE 404 may be broadly reasonably interpreted as comprising a plurality of transmission beams (i.e., at least one for child node 403 and UE 404) as well as a plurality of reception beams (i.e., at least one for child node 403 and UE 404); Choi; Figs. 3-5; [0003], [0010], [0045], [0059]).
Claims 4-5, 26-27, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2020/0146025, Choi hereinafter, provided by Applicant) and Novlan et al. (US 2020/0107383, Novlan hereinafter, provided by Applicant) in view of Stirling-Gallacher et al. (US 2019/0021084, Stirling-Gallacher hereinafter, provided by Applicant).	Regarding claims 4, 26, and 37, Choi and Novlan teach the limitations of claims 3, 25, and 36 respectively.	Choi further teaches the one or more beams comprise a transmission beam and a reception beam of the first node (SDM transmission includes the use of beams for transmission. Because transmission may be performed via SDM between the first and second node (as can be seen for instance in at least Figs. 3-6), one or more beams including a transmission beam and a reception beam may be broadly reasonably interpreted as being used for communicating with the second node; Choi; Figs. 3-5; [0003], [0010], [0045], [0059]).	However, Choi and Novlan do not specifically disclose the at least one multiplexing capability is for SDM FD.	Stirling-Gallacher teaches the at least one multiplexing capability is for SDM FD (An IAB node may be configured with SDM full duplex capability; Stirling-Gallacher; Fig. 11; [0111]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Stirling-Gallacher with the teachings as in Choi and Novlan. The motivation for doing so would have been to increase performance by using full duplex SDM and thus removing restrictions on the backhaul configuration (Stirling-Gallacher; Fig. 11; [0111]).	Regarding claims 5, 27, and 38, Choi, Novlan, and Stirling-Gallacher teach the limitations of claims 4, 26, and 37 respectively.	Novlan further teaches the at least one processor is further configured to modify at least one of the transmission beam or the reception beam based on the local interference measurement (An IAB node may perform radio resource measurement that comprises a beam management measurement for communicating with another IAB node, wherein the measurement may be reported back to the system for beam selection. Such a beam measurement may be broadly reasonably interpreted as a local interference measurement of one or more beams for communicating with the second node. Such selection of a new beam after such measurements are reported may be broadly reasonably interpreted as modifying at least one of the transmission beam or the reception beam based on the local interference measurement; Novlan; Figs. 4 and 10-11; [0080]-[0081]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Novlan with the teachings as in Choi. The motivation for doing so would have been to optimize transmission by selecting optimal transmission beams based on measurements (Novlan; [0080]-[0081]).
Claims 13, 23, 29, 33, 46, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2020/0146025, Choi hereinafter, provided by Applicant) in view of Novlan et al. (US 2020/0349079, Novlan ‘079 hereinafter, provided by Applicant).	Regarding claims 13, 29, and 46, Choi teaches the limitations of claims 4, 26, and 37 respectively.	However, Choi does not specifically disclose the at least one processor is further configured to: 	transmit a change request to the CU to modify the semi-static resource allocation; 	wherein the at least one multiplexing capability is enabled based on the modified semi-static resource allocation.	Novlan ‘079 teaches the at least one processor is further configured to: 	transmit a change request to the CU to modify the semi-static resource allocation (An IAB node may inform the parent node of available or requested downlink/uplink resources, using for instance an uplink control message (e.g., PUCCH), RACH preamble or message, buffer status request (BSR) signaling, or DFSC. Such a request for resource reconfiguration may be broadly reasonably interpreted as a change request transmitted to the parent node (i.e., the CU) to modify the semi-static resource allocation; Novlan ‘079; Figs. 6-8; [0044]-[0046]); 	wherein the at least one multiplexing capability is enabled based on the modified semi-static resource allocation (As can be seen for instance in at least Figs. 6-8, the multiplexing capability may be based on the resource modification. At least one multiplexing capability may thus be broadly reasonably interpreted as being enabled based on the modified semi-static resource allocation; Novlan ‘079; Figs. 6-8; [0044]-[0046]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Novlan ‘079 with the teachings as in Choi. The motivation for doing so would have been to increase performance by allowing nodes to request and use resources that are available for transmission (Novlan ‘079; Figs. 6-8; [0044]-[0046]).	Regarding claims 23, 33, and 56, Choi teaches the limitations of claims 14, 30, and 47 respectively.	However, Choi does not specifically disclose the at least one processor is further configured to: 	receive a change request from the first node to modify the semi-static resource allocation; 	wherein the at least one multiplexing capability is enabled for the first node based on the modified semi-static resource allocation.	Novlan ‘079 teaches the at least one processor is further configured to: 	receive a change request from the first node to modify the semi-static resource allocation (An IAB node may inform the parent node of available or requested downlink/uplink resources, using for instance an uplink control message (e.g., PUCCH), RACH preamble or message, buffer status request (BSR) signaling, or DFSC. Such a request for resource reconfiguration may be broadly reasonably interpreted as a change request transmitted to the parent node (i.e., the CU) to modify the semi-static resource allocation; Novlan ‘079; Figs. 6-8; [0044]-[0046]); 	wherein the at least one multiplexing capability is enabled for the first node based on the modified semi-static resource allocation (As can be seen for instance in at least Figs. 6-8, the multiplexing capability may be based on the resource modification. At least one multiplexing capability may thus be broadly reasonably interpreted as being enabled based on the modified semi-static resource allocation; Novlan ‘079; Figs. 6-8; [0044]-[0046]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Novlan ‘079 with the teachings as in Choi. The motivation for doing so would have been to increase performance by allowing nodes to request and use resources that are available for transmission (Novlan ‘079; Figs. 6-8; [0044]-[0046]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474